PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/395,284
Filing Date: 26 Apr 2019
Appellant(s): Ertzberger, Stephanie



__________________
Blynn L Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated July 30, 2021 from which the appeal is taken have been modified by the advisory action dated November 9, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Appellant regards as his invention.

Claims 4-5, 8, 10, 13-14, and 19-20 (and claims 9, 11-12, and 15-17 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.
Claims 4, 5, 10, 13, 14, 19, and 20 are largely devoid of appropriate articles “a”, “an”, and “the” to effectively positively recite the claim elements making it unclear if each structure is required by the claim and if the structures recited are the same as the previously claimed structures or if they are additional structures required by the claim.  
	Claims 8 and 20 are indefinite as each recites, “wherein the skirt or shorts of the sports apparel is in the form of a skirt.”  It is unclear if “a skirt” is the same skirt originally recited in claim 1 or if “a skirt” is another structure.  
Claim 10 is indefinite as each recites, “A sports skirt with integrated racing bib coupling comprising: a skirt; and a racing bib coupling….”  As the preamble recites a skirt and a racing bib coupling it is unclear if “a skirt; and a racing bib coupling…” are referring to the same skirt and coupling in the preamble or to an additional skirt and coupling.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6, 15 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 
Claims 6, 15, and 20 each recites, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap.”  As such, Appellant has positively recited and claimed a human body part, because a wearer is actively being recited as being "closer to” within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Appellant could recite, "wherein the first surface of the protective flap is configured to be closer to a wearer of the sports apparel than the second surface of the protective flap.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567) in view of Hans (US 5581815).
Regarding claim 1, Diakonov discloses sports apparel comprising: a skirt or shorts (skirt, see Fig. 6; shorts see Fig. 5); a protective flap (12) forming a downward facing slot for receipt of a top of a conventional racing bib with eyelets (as a conventional racing bib is capable of being received in the slot).
Diakonov does not expressly a racing bib coupling integrated with the skirt or shorts including a plurality of snap closures within the protective flap, wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap, and wherein the plurality of snap closures are spaced to align with the eyelets of the conventional racing bib and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the skirt or shorts.  
Hans teaches shorts (shorts as seen in Figs. 5-6) for sporting; a racing bib coupling (combination of 12c/13c/14c/18) integrated with the shorts including a plurality of snap closures (13c/14c) within the protective flap (combination of 18 and each 12C where a slot is formed between 18 and 12C), wherein each of the plurality of snap closures includes a male portion (14c) of the snap closure on a first surface of the protective flap (outer facing surface of 18) and a female portion (13c) on a second surface of the protective flap (inside facing surface portion of 12c), and wherein the plurality of snap closures are spaced to align with the eyelets (16a) of the conventional racing bib (11, see Fig. 6) and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the shorts (as can be seen in Fig. 6 where 13c/14c extend through eyelet 16a of the bib).  
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures to an outer facing portion and an interfacing portion of (i.e., within) the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the sports apparel/skirt, there would be a reasonable expectation for the sports apparel/skirt to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, the combined sports apparel of Diakonov and Hans discloses wherein the plurality of snap closures (13c/14c of Hans) comprises only two snap closures (as can be seen in Fig. 5 of Hans), however does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 3, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 1 above, but does not expressly disclose wherein the plurality of snap closures comprises more than two snap closures, and wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than two snap fasteners within the flap of the modified sports apparel of Diakonov and Hans in order to provide fasteners to attach additional items which may be needed during use such as a key 
The modified sports apparel of Diakonov and Hans does not express disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 4, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports apparel (shorts/skirt as shown in Figs. 5-6 of Diakonov) (as the flap is a result from folding over 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 5, the combined sports apparel of Diakonov and Hans discloses wherein flap (12 of Diakonov) includes elastic material (as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 6, the combined sports apparel of Diakonov and Hans discloses wherein the first surface (outer facing surface of 18 of Hans) of the protective flap (12 of Diakonov as modified to include fasteners of Hans) is closer to a wearer of the sports apparel than the second surface (inner facing surface portion of 12c of Hans) of the protective flap (as can be understood from Fig. 6 of Hans when applied to the flap of Diakonov, when fastened, the outer surface of 18 of Hans is closer to the wearer than in inner facing surface portion of 12c of Hans).  
Regarding claim 7, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) includes end seams (24/26 of Diakonov), but does not 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 8, the combined sports apparel of Diakonov and Hans discloses wherein the skirt or shorts of the sports apparel is in the form of a skirt (see Figs. 6 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 10, Diakonov discloses a sports skirt (skirt, see Fig. 6) comprising a skirt (see Fig. 6); a protective flap (12) forming a downward facing slot for receipt of a top of a conventional racing bib with eyelets (as a conventional racing bib is capable of being received in the slot).
Diakonov does not expressly a racing bib coupling integrated with the skirt including a plurality of snap closures within protective flap, wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap, and wherein the plurality of snap closures are spaced to align with the eyelets of the conventional racing bib and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the skirt or shorts.  
to align with the eyelets (16a) of the conventional racing bib (11, see Fig. 6) and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the garment (as can be seen in Fig. 6 where 13c/14c extend through eyelet 16a of the bib).  
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures to an outer facing portion and an interfacing portion of (i.e., within) the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).
Regarding claim 11, the combined sports apparel of Diakonov and Hans discloses wherein the plurality of snap closures (13c/14c of Hans) comprises only two snap closures (as can be seen in Fig. 5 of Hans), however does not expressly disclose 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 12, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 1 above, but does not expressly disclose wherein the plurality of snap closures comprises more than two snap closures, and wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than two snap fasteners 
The modified sports apparel of Diakonov and Hans does not express disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  

Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 14, the combined sports apparel of Diakonov and Hans discloses wherein flap (12 of Diakonov) includes elastic material (as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov), but does not 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 15, the combined sports apparel of Diakonov and Hans discloses wherein the first surface (outer facing surface of 18 of Hans) of the protective flap (12 of Diakonov as modified to include fasteners of Hans) is closer to a wearer of the sports apparel than the second surface (inner facing surface portion of 12c of Hans) of the protective flap (as can be understood from Fig. 6 of Hans when applied to the flap of Diakonov, when fastened, the outer surface of 18 of Hans is closer to the wearer than in inner facing surface portion of 12c of Hans).  

Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 18, Diakonov discloses sports apparel comprising: a skirt or shorts (skirt, see Fig. 6; shorts see Fig. 5); a protective flap (12) forming a downward facing slot for receipt of a top of a conventional racing bib with eyelets (as a conventional racing bib is capable of being received in the slot).

Hans teaches sports apparel (17) with a racing bib (11) comprising a racing bib (11) having eyelet (16a) along at least a top surface thereof (as can be understood from Figs. 5 and 6), a racing bib coupling (combination of 12c/13c/14c/18) integrated with the shorts including a plurality of snap closures (13c/14c) within the protective flap (combination of 18 and each 12C where a slot is formed between 18 and 12C), wherein each of the plurality of snap closures includes a male portion (14c) of the snap closure on a first surface of the protective flap (outer facing surface of 18) and a female portion (13c) on a second surface of the protective flap (inside facing surface portion of 12c), and wherein the plurality of snap closures are spaced to align with the eyelets (16a) of the conventional racing bib (11, see Fig. 6) and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the shorts (as can be seen in Fig. 6 where 13c/14c extend through eyelet 16a of the bib).  
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art 
Regarding claim 19, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports skirt or shorts (skirt as shown in Fig. 6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment) and includes elastic material ((as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov) and includes end seams (24/26 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the 
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.
Regarding claim 20, the combined sports apparel of Diakonov and Hans discloses wherein the skirt or shorts of the sports apparel is in the form of a skirt (see Figs. 6 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
.  

Claims 9 and 17 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Diakonov and Hans as applied to claims 1, 8, and 10 above, and further in view of Hedrick (US 2013/0305433).
	Regarding claim 9, the combined sports apparel of Diakonov and Hans discloses all the limitations of claims 1 and 8, but does not expressly disclose wherein the skirt includes integral shorts formed under a skirt portion.
	Hedrick teaches an athletic skirt, wherein the skirt (100) includes integral shorts (120) formed under a skirt portion (102).
Diakonov (as modified by Hans) and Hedrick teach analogous inventions in the field of skirts for athletes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated shorts with the skirt of Diakonov as taught by Hedrick in order provide modestly  wherein “the length of such garments may be too short for the wear’s comfort” (see para. 0002 of Hedrick).
	Regarding claim 17, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 10 above, but does not expressly disclose wherein the skirt includes integral shorts formed under a skirt portion, and wherein the racing bib 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.
	The modified skirt of Diakonov does not expressly disclose wherein the skirt includes integral shorts formed under a skirt portion.
	Hedrick teaches an athletic skirt, wherein the skirt (100) includes integral shorts (120) formed under a skirt portion (102).
Diakonov (as modified by Hans) and Hedrick teach analogous inventions in the field of skirts for athletes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner;
The 35 USC 112(a) rejections of claims 1, 6, 10, 15, 18, and 20 (and claims 2-5, 7-9, 11-14, 16-17, and 19 at least for depending from a rejected claim) have been withdrawn;
The 35 USC 112(b) rejections of claims 1, 6, 10, 15, 18, and 20 (and claims 2-5, 7-9, 11-14, 16-17 and 19 at least for depending from a rejected claim) have been withdrawn;
Specifically, claims 1, 10, and 18 were rejected as indefinite as each recites, “wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap”, however, this rejection has been withdrawn.
Specifically, claims 6, 15, and 20 were rejected as indefinite as each recites, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap”, however, this rejection has been withdrawn.   

(2) Response to Argument
	Appellant’s 1st Argument:  Regarding the 35 USC 112(b) rejections of claims 4, 5, 10, 13, 14, 19, and 20 as indefinite for being replete with indefinite language due to a lack of articles, Appellant argues “there is no reasonable conclusion that one of ordinary
skill in the art would not understand the precise scope and content of the claims” and “such is merely a claim objection and does not support a rejection under 35 U.S.C. § 112(b) as it is abundantly clear that one of ordinary skill in the art would understand the metes and bounds of claim 4 without this article” (see p. 15, 2nd full para. of Appeal Brief).  Appellant further argues that Examiner did not specifically set forth the missing articles of claims 5, 10, 13, 14, 19, and 20 and therefore failed to make a prima facia rejection of these claims and Appellant should not be forced to guess (see p. 16, 1st full para. of Appeal Brief).
	Examiner’s Response: Examiner respectfully disagrees.  Claim 4 has been given as an example of the egregious lack of articles where claim 4 recites, “the flap is at an upper edge of sports apparel…” and it is unclear if this is the sports apparel previously claimed or an additional sports apparel.   Without including proper articles, it is unknown specifically what structures the claims are referring to and therefore the metes and bounds of the claim are unclear.  Therefore the boundaries as set for by the claim are not distinctly claiming the subject matter which the inventor regards as the invention as required by 35 USC 112(b).  Examiner notes that by the use of “a”, “an”, and “the” in other places within the claims such as claim 1 which recites, “a protective flap” and then later “the protective flap” that Appellant has a clear understanding of the use of articles in order to establish antecedent basis and to distinctly define the claim 

Appellant’s 2nd Argument: Regarding the 35 USC 112(b) rejections of claims 8, 10, and 20 for being indefinite as it is unclear if the second recitation of “a skirt” is referring to the “skirt” previously claimed, Appellant argues, “The examiner’s rejection simply fall apart when one considers that those of ordinary skill in the art would read the claims in light of the specification. There is only one skirt disclosed and claimed and no one of ordinary skill in the art reading the specification would be confused in the least” 
(p. 16, 3rd full para. of Appeal Brief).
	Examiner’s Response:  Examiner respectfully disagrees.  As a “skirt”  (claims 8, 10, and 20) and/or “racing bib coupling” (claim 20) was previously recited within the claims, it is not clear if the second instance of “a skirt” and/or “a racing bib coupling” in the claims is referring to the same structure previously recited or to additional structure and therefore it is unclear as to metes and bounds of the claim limitations and the exact structure for which Appellant is seeking coverage.

Appellant’s 3rd Argument:  Regarding the 35 USC 101 rejections of claims 6, 15, and 20 for encompassing a human organism, Appellant argues “The claims do not claim a human organism but rather utilize the relative position relative to the user of the article to define the claimed inventions, as is quite common and ubiquitous in apparel invention related claims” and “Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the 
	Examiner’s Response: Examiner respectfully disagrees. Claims 6, 15, and 20 recite, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap.”  As such, the scope of the claims is broad enough to encompass and extends to the wearer, as a human organism has been positively recited since in order to meet the claim as recited, a wearer is required.  This is further evidenced by Appellant in claim 8 which recites, “wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel” which has not been rejected under 35 USC 101 for encompassing a human organism as the recitation of the wearer is clearly function since “is configured to” is recited.  Such an example shows Appellant’s intent to leave “configured to” language out of claims 6, 15, and 20 and therefore positively claim the wearer which is properly rejected by Examiner under 35 USC 101.

Appellant’s 4th Argument:   Regarding the 35 USC 103 rejections of claims 1-8, 10-16, and 18-20 as being unpatentable over Diakonov in view of Hans, Appellant argues “The examiner suggests it would have been obvious to “have added the snap closures for holding a bib in the flap of Diakonov [the On’re Sport Publication] as taught by Hans”, however this is not an accurate statement when looking at the references. As shown above and discussed and described in the Hans patent the flexible straps 12C are used to hold the bib in place and in the relevant embodiment they are “extending st-2nd paras. of Appeal Brief).
	Examiner’s Response: Examiner respectfully disagrees and notes Appellant has mischaracterized the express disclosure of the prior art as well as Examiner’s rejection.  First, Examiner notes that Appellant’s depiction of the embodiment used by Examiner of Diakonov is incorrect.  In the rejection, Examiner has used the skirt or shorts of Figs. 5-6 as shown below and not the pants of Fig. 3 as depicted by Appellant.

    PNG
    media_image2.png
    578
    503
    media_image2.png
    Greyscale

Figs. 5-6 (Diakonov)
	Second Appellant mischaracterizes the express disclosure of Diakonov by stating, “The primary reference [Diakonov] is addressing a distinct problem with a distinct solution, namely a rear pocket “ (p. 21, lines 1-2 or Appeal Brief).  However, as 
Third, Appellant has mischaracterized Examiner’s rejection as Appellant states, “The Hans patent expressly teaches an “inside -over the waistband configuration” for the straps and there is no teaching or suggestion to add them such straps inside of a rear pocket as found in the primary reference” (p. 22, 1st-2nd paras. of Appeal Brief).  When looking to the final office action dated July 30, 2021, it can be seen that this is not the modification that has been made.  P. 10 of the office action recites, “Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures to an outer facing portion and an interfacing portion of (i.e., within) the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).” As such, straps have not been added to the flap of Diakonov and instead only the snap closures have been added. Essentially the waistband/strap arrangement of Hans is analogous to the waistband as a flap arrangement of Diakonov 

Appellant’s 5th Argument:  Regarding the 35 USC 103 of claims 2-5, 7, 11-13, 16 and 19, Appellant argues that such claims “further define wherein the racing bib coupling is configured to place the racing bib on a front of a wearer of the sports apparel
or sports skirt. The primary On’re Sport Publication [Diakonov] intends the pocket to be on the rear of the apparel as shown and described and these claims further defines over the reasonable combination of the prior art” (p. 23, 2nd full para. of Appeal Brief).
	Examiner’s Response: Examiner respectfully disagrees. The primary reference of Diakonov specifically teaches another embodiment where the flap is on the front of the wearer.  Such an embodiment can be seen in Fig. 15 and para. 0049 of Diakonov which recites, “[0049] Referring to FIG. 15, another embodiment of an athletic garment 10 is shown having envelope pockets 12 and front envelope pockets 42 disposed along the upper portion 14 of the garment. It will be appreciated that front envelope pockets 42 may be constructed and may secure objects in the same fashion as envelope pockets 12 disposed along the rear of athletic garment 10”. Therefore, the primary reference itself contemplates that the pocket can be on the front of the apparel and such 

Appellant’s 6th Argument: Regarding claims 9 and 17 as being unpatentable over the combined references of Diakonov and Hans, as applied to claims 1 and 8 above, and further in view of Hendrick, Appellant argues, “The subject matter of claims 9 and 17 is not fairly taught or suggested to one of ordinary skill in the art looking at these references as a whole. The Hendrick Publication is intended to provide pocket in garments that prevent items therein from “falling out” and thus TEACHES AWAY from the downward flap of the present invention. The examiner ignores the intended purpose
of this reference because he is merely matching select elements without looking at the reference as a whole” (p. 24, 1st full para. of Appeal Brief).
	Examiner’s Response:  Examiner respectfully disagrees.  While Hendrick does show pockets that prevent items from falling out, in the rejection as laid out by Examiner, Hendrick does not teach away from the downward flap of the present 




Respectfully submitted,
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732                                                                                                                                                                                                        




Conferees:

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732              


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.